Appeal from a judgment of the County Court of Broome County, rendered March 31, 1976, upon a verdict convicting defendant of the crime of robbery in the first degree in violation of subdivision 3 of section 160.15 of the Penal Law. Upon this appeal defendant contends that the prosecution failed to prove his guilt beyond a reasonable doubt, arguing that the circumstantial evidence was insufficient to support the conviction. *946We reject this contention primarily because the conviction was based largely on the eyewitness identification of the victim of the crime, which, of course, is direct evidence and not circumstantial evidence. We are satisfied that the jury could properly conclude from the identification evidence that the witness of the robbery had ample opportunity to establish the identity of his assailant. In addition, identification of the knife allegedly used in the crime and found in defendant’s possession, as well as a key demonstrated to be that of the victim which was taken in the robbery, constitutes additional circumstantial evidence linking the defendant to the crime. In view of the violent nature of the crime, we are of the opinion that the indeterminate sentence of a maximum term of 15 years and a minimum term of 714 years was a proper exercise of the trial court’s discretion. Judgment affirmed. Koreman, P. J., Greenblott, Sweeney, Larkin and Mikoll, JJ., concur.